Citation Nr: 1126567	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increase rating for degenerative osteoarthritis of the lumbosacral spine and chronic sacroiliac strain superimposed on multi-level degenerative disc disease and herniated discs, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

The Veteran testified at a hearing before the Board in December 2004.  A transcript of the hearing testimony is associated with the claims file.  The Veterans Law Judge who conducted that hearing retired.  The Veteran was offered, but declined, an additional hearing before Board.

In February 2005, the Board denied the Veteran's appeal regarding an increased for his service-connected disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2006, the Court vacated the Board's February 2005 decision and remanded the case for additional reasons and bases.

In April 2007 the Board again denied the Veteran's claim, and he appealed the Board's decision to the Court.  In November 2007 the Court vacated the Board's decision and remanded for further appellate proceedings.

In a January 2008 decision, the Board denied the Veteran's claim.  He appealed this decision to the Court and in December 2008, the Court vacated the Board's decision and remanded the claim to the Board.

In a September 2009 decision by the Board, the Veteran's claim was remanded for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of the Veteran's appeal of the current evaluation for his low back, he submitted a claim for TDIU.  This claim was denied in a rating decision of June 2010 and the Veteran timely perfected an appeal to the Board.  The most recent Statement of the Case with regard to this issue, was completed in September 2010.  In November 2010, the Veteran sent VA Form 21-8940 which included information about his educational and employment background, including a statement averring to symptomatology associated with the low back and how such symptomatology affected his ability to maintain employment.

The Board notes that the record does not include any waiver in initial consideration by the RO.  As a result, the claims file must be reviewed by the RO and a Supplemental Statement of the Case issued with respect to both entitlement to TDIU and entitlement to an increase rating for degenerative osteoarthritis.  Specifically, the Board notes that the evidence submitted pertains directly not only to the issue of entitlement to TDIU, but also to whether an increased rating for the Veteran's service-connected low back disability is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

The RO must issue a Supplemental Statement of the Case concerning the issues entitlement to TDIU, and entitlement to an increase rating for degenerative osteoarthritis of the lumbosacral spine, currently rated as 40 percent disabling.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



